Hill, J.
1. Where a petition in an equity suit seeks to have a deed canceled and decreed to be void on the ground of fraud exercised by the grantee inducing petitioner to sign the deed, and contains only a specific prayer that the deed be canceled and be decreed to be void, and a prayer for process requiring the defendant to appear and “to answer this complaint,” the petition and prayers are not to be construed as a suit to reform a deed.
2. So construing the petition in this ease, and considering the petition in connection with the answer of the defendant, which did no more than deny the allegations of the petition, there was no question of reformation of the deed, or any question except as to canceling the deed and declaring it void. In these circumstances the added provision in the verdict, “that Mrs. G. Roberts may live with W. E. Roberts and have a home with him on the premises during her life,” is without pleading to support it, and may be treated as mere surplusage in entering a decree upon the verdict. Knapp v. Harris, 60 Ga. 398, 404; Hudson v. Hawkins, 79 Ga. 274 (4 S. E. 682) ; N. & S. R. Co. v. Crayton, 86 Ga. 499 (12 S. E. 877); So. Ry. Co. v. Oliver, 1 Ga. App. 734 (58 S. E. 244) ; Geer v. Thompson, 4 Ga. App. 756 (62 S. E. 500) ; Monk-Sloan Supply Co. v. Quitman Oil Co., 10 Ga. App. 390 (73 S. E. 522).
)3. The judge did not err in refusing the motion to amend the decree.

Judgment affirmed.


All the Justices concur.

J. E. Dorsey, for plaintiff. Hal Lawson, for defendant.